DRAUGHN, Justice,
dissenting.
Finding myself in disagreement with the majority’s reasoning in Part II of the opinion, I respectfully dissent and therefore would reverse and remand the cause for a new trial. I perceive that the majority concludes that the attractive nuisance doctrine does not apply because an active railroad trestle can never be an attractive nuisance. Although as the majority notes, in Schroeder v. Texas & Pac. Ry. Co., supra, the Dallas Court of Appeals stated that a railroad trestle is not an attractive nuisance per se, I believe that even the reasoning in the Schroeder opinion would allow that when certain evidence exists, a case involving a railroad trestle could raise the issue of attractive nuisance. I view the majority’s approach here to hold the opposite of the Schroeder opinion: they seemingly would hold that railroad trestles are per se not attractive nuisances. As support for that conclusion, the majority opinion relies on the fact that they have found no case in which such liability has been imposed in an incident involving a railroad trestle. Such a conclusion requires a presumptive leap in logic in which I cannot join. If we were to slavishly reason from this so-called “argument of silence” position to determine new directions for the law, I doubt the law would ever develop.
I view this case in a more limited manner than my fellow justices. Specifically, I conclude that if a particular case involving a particular railroad trestle provides the evidence necessary to raise the issue of attractive nuisance (or whatever label we might attach to it), a jury is entitled to decide the issue. If there is evidence to support special issues, the trial court’s refusal to submit them is reversible error. Southwestern Bell Tel. Co. v. Thomas, 554 S.W.2d 672, 674 (Tex.1977). Here, I find the evidence was sufficient to warrant the submission of those requested special issues pertaining to attractive nuisance.
More than a century ago, the U.S. Supreme Court established a special rule for trespassing children in the case of a child who was injured while playing with a turntable on railroad land. Sioux City & Pac. R. Co. v. Stout, supra. The Supreme Court of Texas applied the doctrine in Banker v. McLaughlin, supra, based on a duty owed by the owner of dangerous premises to children, who would likely be drawn to the premises by the dangerous attraction. The court detailed the following elements of attractive nuisance:
(a) the place where the condition was maintained was one upon which the possessor knew or should have known that small children would likely frequent the place and play about it;
(b) the condition was one of which the possessor knew, or should have known involved an unreasonable risk of death or serious bodily harm to such children;
(c) the child, because of its tender years, did not realize the risk involved ...; and
(d) the utility, if any, ... of eliminating the danger was slight as compared to the probability of injury resulting therefrom.
Banker, 208 S.W.2d at 847. The Supreme Court restated these conditions in Massie v. Copeland, 233 S.W.2d 449 (Tex.1950), and explained the responsibilities of both the trial judge and the jury in deciding an attractive nuisance case: first, the judge must find in the facts a duty to the particular child or parent, plus enough evidence to raise an issue of its violation; arid second, the jury must find that the defendant violated his duty. Massie, 233 S.W.2d at 454; *779see Green, Landowners’ Responsibility to Children, 27 TexJLRev. 1 (1948).
For the doctrine of attractive nuisance to apply, the child must be of such tender years that, because of his youth, he did not discover the condition or appreciate the risk involved in the dangerous trespass. This is Element (c) of the Banker v. McLaughlin test, and it is a question of law. Massie, 233 S.W.2d at 454; Jannette v. Deprez, 701 S.W.2d 56, 60 (Tex.App.—Dallas 1985, writ ref’d n.r.e.). We agree with the Austin Court of Appeals that it cannot be said as a matter of law that an eight-year-old child cannot be protected from a condition that meets the elements of an “attractive nuisance.” Robertson v. Centennial Properties, 392 S.W.2d 577, 584 (Tex.Civ.App.—Austin 1965, writ ref'd n.r.e.). In fact, the great majority of cases that have applied the attractive nuisance doctrine have involved children of less than ten years of age. Massie, 233 S.W.2d at 453. Craig Brownfield, Jr. was only eight years and three months old. He had failed first grade once, then passed it, and was scheduled to enter the second grade. Regarding his appreciation of the danger, his mother had told him not to play on the tracks, but fear of punishment is different than recognizing the danger of an activity that one’s parents forbid. It is not mere knowledge of the existence of the condition that bars recovery but appreciation of the danger by the child. Under the facts of this case, I decline to impute to this eight-year-old child the ability to appreciate the time and distance it takes to outrun a mile-long train that weighs sixteen million pounds. I find the court erred in deciding as a matter of law that this child fully appreciated the danger involved so as to bar the submission of the issue of attractive nuisance.
Finding the attractive nuisance doctrine applicable to an eight-year-old child, I turn to the element of foreseeability of harm to the boy; this is the primary emphasis in determining whether the attractive nuisance doctrine applies. Banker, 146 Tex. 434, 208 S.W.2d 843, 849 (1948, citing Prosser on Torts); Robertson, 392 S.W.2d at 579. In this respect, it is sufficient that the appellee knew or should have known that children, by nature, would be attracted to the trestle. Restatement of Torts 2d, § 339, comment A; see also 40 Tex.Jur.2d §§ 62-63.
The element of foreseeability was addressed in the first question of Plaintiff’s Requested Issue B:
Do you find from a preponderance of the evidence that on the occasion in question, Missouri Pacific Railroad knew or should have known that children were likely to be present on or about the railroad trestle?
ANSWER “Yes” or “No”.
Sufficient evidence exists for the jury to consider in determining whether the railroad knew or should have anticipated that children would play on the trestle. The train’s conductor said he had seen children of this age on railroad bridges before, children standing in the middle of a bridge throwing rocks into the creek, and children running off bridges to get out of the way of a train. Down this particular stretch between Houston and Conroe, the conductor “usually” saw children every day near the tracks or on the tracks, and the rear brakeman had seen children crossing the tracks and walking down them. Both of them agreed that this specific location looked like an area where eight- and nine-year-old children might play. Ryan Gros-kopf, Craig’s companion, explained that “[ajlmost all the kids” cross the railroad tracks near the Brownfields’ house as the only route to get to a swimming pool, which the engineer and the brakeman testified they had seen on one side of the tracks opposite a subdivision of homes and a trailer park on the other side. The brakeman stated that he would not be surprised to see children playing around the creek, and he said the track foreman told him he sometimes catches children on the tracks. The jury was entitled to consider this evidence to determine whether the railroad knew or should have known that small children were likely to play on or about the trestle.
The remaining questions in Plaintiff’s Requested Issue B asked:
*780If you answered “Yes” above, do you find from a preponderance of the evidence that the manner in which Missouri Pacific Railroad Company maintained the railroad trestle was negligent?
ANSWER “Yes” or “No.”
If you answered “Yes” above, do you find from a preponderance of the evidence that the manner of maintenance was a proximate cause of the occurrence in question?
ANSWER “Yes” or “No.”
A trainmaster, appearing as the railroad’s corporate representative, testified the trestle had no warning signs or “no trespassing” signs, nor was there a step-off along the trestle. A step-off, he explained, is an area four- to five-feet deep accompanied by a bannister or railing; although it may be installed for maintenance workers, it would give someone caught on the tracks a chance to jump out of the way of an oncoming train onto the step-off. He also testified that the railroad does not educate its engineers with maps showing residential or commercial areas near its right-of-way; it makes no systematic effort to identify areas along its right-of-way that are frequented by pedestrians; and it does not instruct them as to areas it knows to be frequented by pedestrians. However, the railroad does take precautions for other potential accidents. The brakeman, for example, testified that a train is required to blow its horn and ring its bell when it approaches an intersection.
The element of utility or practicality of eliminating the danger is included in the special issue inquiring as to the defendant’s negligence. Eaton v. R.B. George Investments, Inc., 152 Tex. 523, 260 S.W.2d 587, 592 (1953). In this regard, the trainmaster stated his belief that fencing off a trestle would be “impractical” because the railroad would be faced with such decisions as where to start and stop the fence, how high to build it, and whether to employ automatic gates.
Obviously, I do not question the usefulness of railroads or their tremendous benefit to society; however, I disagree with the conclusion that railroad trestles in general can never fall under the attractive nuisance doctrine because the cost of making one of them safer somehow outweighs the value of protecting those children who might be harmed. Because railroads serve the public should not, and does not, release them from conducting their transportation in a manner that will result in reasonable protection to those on their premises by express or implied invitation. See McCoy v. Texas Power & Light Co., 239 S.W. 1105, 1110 (Tex.Comm’n App.1922, judgm’t adopted) (holding that an electric power and light company, although engaged in serving the public, is not excused from failing to properly protect those in its vicinity). Here, there was sufficient evidence before the jury to support appellant’s submission of the issue. The jury could have concluded that the children’s safety warranted the addition of warning signs or step-offs or partial fencing off of the trestle, even if that meant the railroad had to decide how high to build the fence or where it should start or stop. The jury might have reasoned that an eight-hundred-foot-long trestle where children played warranted similar warning precautions as exist for an intersection. Additionally, jurors who drive cautiously near children’s playgrounds may have concluded that it would not have been impractical for the railroad company to have implemented a policy of requiring trains to slow down through an area where children were known to play, although the engineer testified that the train traveled towards the trestle at sixty miles per hour, the track’s maximum speed, on the day of the accident.
Because the pleadings and the evidence supported the submission of attractive nuisance issues to the jury, the trial court improperly denied the Brownfield family a separate and independent ground of recovery by ruling that as a matter of law the attractive nuisance doctrine did not apply. I do not, indeed I cannot, make any conclusion as to whether the appellant might prevail on this issue since the burden of proving the stringent requirements of the attractive nuisance doctrine is great, as it should be. However, given the facts raised by this evidence, it is a matter best suited *781for a jury to answer. As the Sioux City court stated more than one hundred years ago, “It is assumed that twelve men know more of the common affairs of life than does one man, that they can draw wiser and safer conclusions from admitted facts thus occurring than can a single judge.” Sioux City, 84 U.S. at 664.
Each case where the question of attractive nuisance is raised must be evaluated on its own unique facts by the trial judge to determine if the jury should consider it. The evidence concerning the death of this eight-year-old child did not warrant a judicial finding that as a matter of law he appreciated the danger involved. The issue of attractive nuisance should have been submitted to the jury so that they could determine if the rigid requirements of this doctrine were affirmatively supported by the evidence.
I would reverse the judgment and remand the cause for a new trial.